Case 4:20-cv-03709 Document 36-3 Filed on 11/02/20 in TXSD Page 1 of 3

EXHIBIT 2

 
Case 4:20-cv-03709 Document 36-3 Filed on 11/02/20 in TXSD Page 2 of 3

DECLARATION OF S. SHAWN STEPHENS

I, $. Shawn Stephens, declare as follows:

la My Name is Stephanie Shawn Stephens. | am of sound mind and
fully qualified to make this declaration.

2. | am a registered voter in Harris County, Texas. | am a registered
Republican voter.

3. | have been diagnosed with several autoimmune diseases. | retired
from the practice of law approximately three years ago because of these
disabilities. | take immunosuppressive medications and must avoid crowded

events where | might pick up germs, so | chose to vote ina drive-through location

for the 2020 presidential election.

4, My husband, daughter and I voted on October 13, 2020 at the drive-
through polling place at Houston Community College, 5601 West Loop South
Houston, TX 77081. It was my 19-year old daughter’s first presidential election, so
we were delighted to be able to go to the polls together.

5. Ai the voting site, we waited in a short line of cars. When it was our
turn, we pulled the car into a tent. The tent was completely enclosed, except for
the ingress/egress openings. Once inside the tent, an election official scanned
our credentials to confirm that each of us was registered and qualified to vote.

The official then handed the voting machine through the car window to my

 

 

 
Case 4:20-cv-03709 Document 36-3 Filed on 11/02/20 in TXSD Page 3 of 3

husband, who was driving. When he finished voting. the official cleaned and set
up the machine for my vote and handed me the machine. When | finished, the
Official did the same for my daughter. The voting machine was the same type of

machine that we have used in prior elections, with the only difference being that

it was handed to us through the car window rather than being mounted on a

stand.

| declare under penalty of perjury that the foregoing is true and correct.

Executed this! st day of November, 2020.

A -

  

 

S. Shawn Séphens

 

 

 
